Exhibit 10.2 REGISTRATION RIGHTS AGREEMENT REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of November 24, 2009, by and between Global Resource Corp. a Nevada corporation (the “ Company ”), and AGS Capital Group, LLC, (the “ Investor ”). WHEREAS: A.In connection with the Reserve Equity Financing Agreement by and between the parties hereto of even date herewith (the “ Reserve Equity Financing Agreement ”), the Company has agreed, upon the terms and subject to the conditions of the Reserve Equity Financing Agreement, to issue and sell to the
